DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The Office Action is in response to the application filed 11/7/2019. 


Claim Objections
3.	Claim 19 is objected to because of the following informalities:  the word “obtainable” should be amended to be “obtained”. Appropriate correction is required. 

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.

Claim Rejections - 35 USC § 112

	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claim 15 is also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.


Claim Analysis
8.	Summary of Claim 1:
A perfuming composition comprising: 

a viscosifying agent comprising tricyclodecanedimethanol alcohol, 

a perfume oil comprising at least one perfuming ingredient,

at least one perfumery carrier comprising hexylene glycol, 

and optionally, a perfuming adjuvant, 

wherein the weight ratio between tricyclodecanedimethanol alcohol and hexylene glycol in the perfuming composition is from 0.1 to 15.

 


Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over McGee et al. (US Patent 5,585,343) in view of Weber et al. (US Patent 4,225,515). 
	Regarding claims 1 and 5-6, McGee et al. teach a low VOC fragrance composition comprising perfume materials present at levels between 0.5 wt% and 40% by weight of the composition, a solvent, wherein the solvent is hexylene glycol present in amounts of about 1.5 to 55 wt% of the composition and wherein a co-solvent such as dipropylene glycol is used in combination with the solvent (claims 1, 5, 6, 10).  
	McGee et al. are silent regarding the fragrance composition comprising a viscosifying agent comprising tricyclodecane dimethanol alcohol. McGee et al. are further silent on the ratio of tricyclodecane dimethanol alcohol to hexylene glycol.
	Weber et al. teach perfume compositions comprising an isomeric hydroxymethyl tricyclo(5,2,1,02.6)-decane of the formula 

    PNG
    media_image1.png
    98
    157
    media_image1.png
    Greyscale

wherein R1 and R2 are hydroxymethyl CH2OH (col. 1 line 34 – 50, Example 3) thereby reading on the tricyclododecane dimethanol alcohol, wherein the perfume composition further comprises at least one component such as a glycol and dipropylene glycol (col. 3 lines 7- 14). Weber et al. further teach the tricyclo(5,2,1,02.6) decane -3(4,5),8(9)-dimethylol is present in a preferred embodiment in an amount of 
	Regarding the ratio of tricyclodecane dimethanol alcohol to hexylene glycol, Weber et al. teach the tricyclo(5,2,1,02.6) decane -3(4,5),8(9)-dimethylol is present in a preferred embodiment in an amount of 0.7 wt% (7.3 g/1000 g x 100 = 0.73 wt%; Example 3).  McGee et al. teach the solvent hexylene glycol in the amount of from about 1.5 to 55 wt% of the composition (claim 10). The combined teaching of McGee in view of Weber will arrive at the claimed ratio of tricyclodecane dimethanol alcohol to hexylene glycol (0.1 – 15) as required by the instant claim.
	Regarding claim 2, Weber et al. do not particularly teach the amount of the of tricyclodecane dimethanol alcohol. However, Weber et al. teach the of tricyclodecane dimethanol alcohol have the ability to influence the odor quality and retard the evaporation of the perfume composition (col. 3 lines 45-50). Therefore, the amount of of tricyclodecane dimethanol alcohol can be optimized to reach the desired odor quality and evaporation via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the relative amount of the compounds for the intended application via a routine optimization, thereby obtaining the present invention.
 	Regarding claim 3, McGee et al. teach the perfume materials are present in an amount of 0.5% and 40% by weight (claim 6) thereby reading on the claimed range of up to 50 wt% as required by the instant claim.

Regarding claims 8-9, McGee et al. teach an aqueous phase and further teach the perfume contains a surfactant in an amount of from 1 to 40 wt%, the hexylene glycol and dipropylene glycol solvents in amounts of from 1.5 to 55 wt%, fragrance component present at levels between 0.5 to 50 wt% and remainder is water (claim 12) thereby overlapping the claimed amount of water as required by the instant claim (between 0.01% and 1% by weight).   One of ordinary skill in the art at the time of the invention was made would have considered the invention to have been obvious because the compositional proportions taught by McGee et al. for the water overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select a portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference. In re Geisler 43 USPQ2d 1365 (fed. Cir. 1997) and MPEP 2144.05.
Regarding claim 10, McGee et al. in view of Weber et al. are silent regarding the viscosity of the perfuming composition.
The viscosity is a function of the composition. McGee et al. in view of Weber et al. teach the same composition as required by the instant claim as set forth in the rejection above. Therefore, the viscosity of the composition of McGee et al. in view of Weber et al. is expected to be the same viscosity as required by the instant claims. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the 
Regarding claim 11, McGee et al. teach the perfume composition comprises other ingredients such as UV absorbers (col. 7 line 43) thereby reading on the UV filters as required by the instant claim.
Regarding claims 12-13 and 16-17, McGee et al. in view of Weber et al. teach the perfume composition according to claim 1 as set forth above and incorporated herein by reference. Weber et al. teach the tricyclodecane dimethanol alcohol is synthesized at temperatures of 100 to 130 °C (claim 2) thereby reading on the (i) heating step as required by the instant claim. Mc Gee et al. teach the components are all mixed at room temperature (col. 8 line 13), thereby reading on the (ii) cooling down step as required by the instant claim 12. As such, the combined teaching of McGee et al. in view of Weber et al. teach the tricyclodecane dimethanol alcohol is heated and then cooled to room temperature prior to mixing with the other components in the perfume composition thereby reading on the claimed process and the claimed temperature ranges of 90 to 120 °C and, 70 to 120 °C and 100 to 120 °C. 
Regarding claims 14 and 18-20, McGee et al. teach a consumer product such as a fine fragrances and air fresheners (col. 2 line 52).

McGee et al. in view of Weber et al. do not teach the method to prevent crystallization of the perfume composition. 
The “method comprising using the hexylene glycol to prevent crystallization of said composition” is considered to be an intention to use. Case law has held that a recitation with respect to the manner in which a claimed apparatus is intended to be used does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations Ex Parte Masham, 2 USPQ2d 1647 (1987). Since McGee et al. in view of Weber et al. teach the same perfume composition, then the perfume composition satisfies the claimed structural limitations and is therefore considered to meet the claimed method. 


Conclusion

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763